DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-10, 14-20, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1 and 10 as presently amendment create a lack of clarity in the context of the claim language.  The following proposed amendments are suggested possible language for addressing this lack of clarity: 


In Claim 1, last section…
-- a retainer associated with the screw and the spring, such that actuation of the screw moves the retainer relative to the screw to preload the spring and apply the clamping force to the two components, the retainer being  , the pin extending at least partially into a slot located within one of the end wedge members, and the retainer further comprising a spring preload position indicator proximate the slot, the pin being visible through the slot relative to the spring preload position indicator to indicate whether the spring is preloaded sufficient to apply the clamping force on the two components.--

In Claim 10, last section…
-- a retainer associated with the screw and the spring, such that actuation of the screw moves the retainer relative to the screw to preload the spring and apply the clamping force to housing and the pressure vessel, the retainer being prevented from rotating with the screw by a pin coupled to the retainer, the pin  extending at least partially into a slot located within one of the end wedge members, and the retainer further comprising a spring preload position indicator proximate the slot, the pin being visible through the slot relative to the spring preload position indicator to indicate whether the spring is preloaded sufficient to apply the clamping force on the two components. --


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21-31 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Adams, SR. et al., US Patent Application Publication 2003/0048618A1.
 	Regarding claim 21, Adams provides essentially all of the claimed invention, including wedge lock assembly, comprising a plurality of wedge members (410, 420, 430, 440, 450) arranged along a longitudinal axis and including end wedge members (410, 450) at each end and one or more intermediate wedge members (420, 430, 440) between the end wedge members; a displacement device (including 480, and at least broadly considered as comprising a rod) supported along the longitudinal axis and connecting the end wedge members, the displacement device actuatable in one direction to move the end wedge members toward one another to displace adjacent wedge members relative to one another in a direction transverse to the longitudinal axis to engage and apply a clamping force to two components; and a variable gap compensation 
	Regarding claim 21, Adams does not show a roller and slider, as appears to be claimed.  However, it is well understood that the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	The same or similar reasoning as above holds true for claims 22-31 and 35-37.

Allowable Subject Matter
6.	Claims 1 and 10, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	The following claim 21 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration: 

Claim 21…
-- A deep-water submersible system, comprising: a pressure vessel; and an internal assembly comprising a housing, and a wedge lock assembly coupleable to the housing, the wedge lock assembly including a plurality of wedge members oriented in a side-by-side arrangement along a  roller coupled to at least one of the wedge members to facilitate positioning the wedge lock assembly relative to at least one of the housing and the pressure vessel.--



Response to Arguments
8.	Applicant's arguments filed 8/5/21 have been fully considered but they are not persuasive. 
Applicant correctly argues that claims 1 and 10 have been amended to include allowable subject matter.  However, the combining of these claims with the allowable subject matter in the manner presented create 112 issues.  The examiner has proposed language to address these 112 issues, as above. 

Applicant argues that the applied art doesn’t teach at least one of a roller and a slider.  The examiner has addressed this limitation in the above 103 rejection as being obvious to one having ordinary skill in the art in view of the doctrine of equivalence and KSR, as outlined above.  However, upon further review, the examiner is of the position that this perhaps could have been, and can be, a 102 rejection by virtual of the apparent alternative language of this limitation.  That being that only one of either a roller or a slider need be provided in the applied art to meet this claim limitation, and the applied art can at least broadly be considered as comprising a slider.  The examiner is willing to give patentable weight to positive limiting recitation of the term roller in the claim based on the current state of the prior art of record, and has drafted a claim above taking this consideration into account. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675